internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc corp b06-plr-147977-01 date date legend distributing controlled controlled sub distributee parent parent shareholder sub sub business a business b business c industry a state a commissioner state act plr-147977-01 year year year date a state a country a this letter responds to your date request for rulings regarding certain federal_income_tax consequences of a proposed transaction the information submitted in that request and in additional correspondence is summarized below summary of facts parent is the domestic common parent of an affiliated_group_of_corporations filing a consolidated federal_income_tax return and is the primary domestic holding_company for the domestic industry a interests of parent shareholder which is incorporated in country a parent acquired sub on date a sub owns all of the issued and outstanding_stock of sub sub owns all of the issued and outstanding_stock of distributee parent sub sub and distributee are not subject_to regulation by the state a commissioner distributing a wholly owned subsidiary of distributee is a state a corporation that incorporated in year distributing has one class of capital stock issued and outstanding distributing is regulated by the state a commissioner distributing is engaged both directly and indirectly in business a controlled a wholly owned holding_company of distributing is a state a corporation that incorporated in year controlled has one class of capital stock issued and outstanding and is not subject_to regulation by the state a commissioner controlled sub a wholly owned subsidiary of controlled is a state a corporation that incorporated in year controlled sub has one class of capital stock issued and outstanding and is not subject_to regulation by the state a commissioner controlled indirectly through controlled sub is engaged in business b financial information has been received indicating that business a as conducted by distributing and business b as conducted by controlled through controlled sub each has had gross_receipts and operating_expenses representing the active_conduct_of_a_trade_or_business for each of the past five years plr-147977-01 as a state a regulated company distributing is subject_to state act under state act distributing must obtain approval from state commissioner each time before it makes a distribution to distributee or indirectly to parent for example if distributing wishes to distribute controlled sub funds to distributee state commissioner must approve the distribution in advance distributing incurs unnecessary costs and is caused to allocate employee resources inefficiently each time that it seeks this approval restrictions imposed by state a regulatory law further prohibit controlled sub from aligning with other corporations engaged in business b distributing represents that these regulatory restrictions are and will be burdensome and has explained how eliminating these burdens will help distributing controlled sub and the parent group accordingly distributing intends to separate business a and business b which it indirectly controls by distributing percent of the issued and outstanding_stock of controlled to distributee the distribution as a result controlled will become and distributing will remain a first-tier subsidiary of distributee representations a no part of the consideration to be distributed by distributing will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of distributing b c d the five years of financial information submitted on behalf of distributing is representative of its present operations after taking into account the sale of business c and with respect to distributing there have been no substantial operational changes since the date of the last financial statements immediately after the distribution at least percent of the fair_market_value of the gross assets of controlled will consist of the stock and securities of controlled sub a controlled_corporation that is engaged in the active_conduct_of_a_trade_or_business as defined in sec_355 the five years of financial information submitted on behalf of controlled sub is representative of its present operation and with regard to controlled sub there have been no substantial operational changes since the date of the last financial statements submitted e following the distribution distributing will continue the active_conduct of business a independently and with its separate employees and controlled through controlled sub will continue the active_conduct of business b independently and with its separate employees f the distribution is carried out for the following corporate business plr-147977-01 g h i j k l m n purpose to relieve distributing of its regulatory burdens the distribution is motivated in whole or substantial part by this corporate business_purpose there is no plan or intention by distributee to sell exchange transfer by gift or otherwise dispose_of any of its stock in or securities of either distributing or controlled after the distribution there is no plan or intention by either distributing or controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the distribution other than through stock purchases meeting the requirements of sec_4 b of revproc_96_30 there is no plan or intention to liquidate either distributing controlled or controlled sub to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation after the distribution except in the ordinary course of business no intercorporate debt will exist between distributing and controlled at the time of or subsequent to the distribution immediately before the distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and sec_1 as in effect before the publication of t d 1995_2_cb_147 and as currently in effect sec_1_1502-13 as published by t d further distributing does not have an excess_loss_account with respect to controlled’s stock payments made in connection with all continuing transactions if any between distributing and controlled or controlled sub will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length the effect of the distribution is neither to increase ownership combined direct and indirect in distributing or controlled by a disqualified_person within the meaning of sec_1_355-6 nor to provide a disqualified_person with a purchased_basis in the stock of controlled the distribution is not part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or more of the total combined voting power of all classes of stock of either distributing or controlled entitled to vote or stock possessing percent or more of the total value of shares of all classes of stock of either distributing or controlled plr-147977-01 rulings based solely on the information submitted and the representations set forth above we rule as follows no gain_or_loss will be recognized by distributing from the distribution sec_355 no gain_or_loss will be recognized by and no amount will be included in the income of distributee by reason of the receipt of controlled stock sec_355 the aggregate basis of distributing and controlled stock in the hands of distributee immediately after the distribution will be the same as the aggregate basis of distributing stock held by distributee immediately before the distribution allocated between distributing and controlled stock in proportion to the fair_market_value of each in accordance with sec_358 and b and sec_1_358-2 the holding_period of controlled stock received in the distribution will include the holding_period of the distributing stock with respect to which the distribution is made provided that the distributing stock is held as a capital_asset on the date of the distribution sec_1223 earnings_and_profits will be allocated between distributing and controlled in accordance with sec_312 and sec_1_312-10 caveats no opinion is expressed about the tax treatment of the transaction under any other provision of the code or regulations or the tax treatment of any conditions existing at the time of or effects resulting from the transaction that are not specifically covered by the above rulings procedural statements the rulings contained in this letter are predicated upon the facts and representations submitted by the taxpayer and accompanied by a penalties of perjury statement executed by an appropriate party this office has not verified any of the materials submitted in support of the request for a ruling verification of the information representations and other data may be required as part of the audit process this ruling letter is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent plr-147977-01 a copy of this letter must be attached to the federal_income_tax return of each taxpayer involved for the taxable_year in which the transaction is consummated under a power_of_attorney on file in this office a copy of this letter has been sent to your authorized representatives senior technician reviewer branch associate chief_counsel corporate sincerely yours steven j hankin
